          Case 2:18-cv-07723-SJO-JPR Document 23 Filed 10/26/18 Page 1 of 13 Page ID #:250


                         1   LATHAM & WATKINS LLP
                               Daniel Scott Schecter (Bar No. 171472)
                         2       daniel.schecter@lw.com
                               R. Peter Durning, Jr. (Bar No. 277968)
                         3       peter.durning@lw.com
                               Samantha P. Koppel (Bar No. 313479)
                         4       samantha.koppel@lw.com
                             10250 Constellation Boulevard, Suite 1100
                         5   Los Angeles, California 90067
                             Telephone: (424) 653-5500
                         6   Facsimile: (424) 653-5501
                         7   Attorneys for Specially Appearing
                             Respondent Jia Yueting
                         8
                         9                      UNITED STATES DISTRICT COURT
                    10                        CENTRAL DISTRICT OF CALIFORNIA
                    11                                    WESTERN DIVISION
                    12
                             SHANGHAI QICHENGYUEMING                CASE NO. 2:18-cv-7723 SJO (JPRx)
                    13       INVESTMENT PARTNERSHIP
                             ENTERPRISE (LIMITED                    The Honorable S. James Otero
                    14       PARTNERSHIP),
                                                                    SPECIALLY APPEARING
                    15                      Petitioner,             RESPONDENT JIA YUETING’S
                                                                    NOTICE OF MOTION AND
                    16            v.                                MOTION TO QUASH FOR
                                                                    INSUFFICIENT SERVICE OF
                    17       JIA YUETING,                           SUMMONS
                    18                                              Hearing Information
                                Specially Appearing Respondent.
                    19                                              Date:     November 26, 2018
                                                                    Time:     10:00 A.M.
                    20                                              Location: United States Courthouse
                                                                              350 W. First Street
                    21                                                        Los Angeles, CA 90012
                                                                              Courtroom 10C
                    22
                                                                    Action Filed: September 5, 2018
                    23
                    24
                    25
                    26
                    27
                    28
                                                                             SPECIALLY APPEARING RESPONDENT
A TTO R N EYS A T L AW
   C EN TU R Y C I TY
                                                                               JIA YUETING’S NOTICE OF MOTION
                                                                                 AND MOTION TO QUASH SERVICE
          Case 2:18-cv-07723-SJO-JPR Document 23 Filed 10/26/18 Page 2 of 13 Page ID #:251


                         1                                NOTICE OF MOTION
                         2         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
                         3 RECORD: PLEASE TAKE NOTICE that on November 26, 2018 at 10:00 a.m.,
                         4 or as soon thereafter as this matter can be heard before the Honorable S. James
                         5 Otero of the United States District Court for the Central District of California,
                         6 located at 350 West First Street, Los Angeles, CA 90012, in Courtroom 10C,
                         7 Specially Appearing Respondent Jia Yueting will and hereby does move for an
                         8 order quashing Petitioner Shanghai Qichengyueming Investment Partnership
                         9 Enterprise (“SQ”)’s purported service of summons.
                    10             SQ cannot meet its burden of establishing the validity of substituted service
                    11 on Mr. Jia for two independent reasons. First, SQ failed to deliver a copy of the
                    12 summons and complaint to a “person apparently in charge” of Mr. Jia’s office.
                    13 Second, SQ’s failed to “inform” the person with whom the papers were left “of the
                    14 contents thereof.” Cal. Code Civ. Proc. § 415.20(b); Fed. R. Civ. P. 4(e).
                    15             This motion is made following the conference of counsel pursuant to Local
                    16 Rule 7-3 (which took place on October 2, 2018) and is based on this Notice of
                    17 Motion, the supporting Memorandum of Points and Authorities, the declarations
                    18 filed herewith, the pleadings, papers, filings, and record of this action, and on such
                    19 oral arguments and submissions as may be presented at or before the hearing.
                    20 Dated: October 26, 2018                     LATHAM & WATKINS LLP
                                                                     Daniel Scott Schecter
                    21                                               R. Peter Durning, Jr.
                    22                                               Samantha P. Koppel

                    23                                             By /s/ Daniel Scott Schecter_____
                                                                     Daniel Scott Schecter
                    24                                               Attorneys for Specially Appearing
                                                                     Respondent Jia Yueting
                    25
                    26
                    27
                    28
                                                                                  SPECIALLY APPEARING RESPONDENT
A TTO R N EYS A T L AW
   L OS A N GEL ES                                                     2            JIA YUETING’S NOTICE OF MOTION
                                                                                      AND MOTION TO QUASH SERVICE
          Case 2:18-cv-07723-SJO-JPR Document 23 Filed 10/26/18 Page 3 of 13 Page ID #:252


                         1                                       TABLE OF CONTENTS
                         2                                                                                                          Page
                         3
                             I.     INTRODUCTION .......................................................................................1
                         4
                             II.    FACTUAL AND PROCEDURAL BACKGROUND ..................................2
                         5
                             III.   LEGAL STANDARD ..................................................................................3
                         6
                         7 IV.      SQ FAILED TO SERVE A “PERSON APPARENTLY IN
                                    CHARGE” OF MR. JIA’S BUSINESS .......................................................4
                         8
                             V.     SQ DID NOT INFORM THE PERSON SERVED OF THE
                         9          CONTENTS OF THE SEALED ENVELOPE .............................................7
                    10
                             VI.    CONCLUSION ...........................................................................................8
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28

A TTO R N EYS A T L AW
   C EN TU R Y C I TY                                                               i
          Case 2:18-cv-07723-SJO-JPR Document 23 Filed 10/26/18 Page 4 of 13 Page ID #:253


                         1                                     TABLE OF AUTHORITIES
                         2
                                                                                                                                 Page(s)
                         3
                                                                              CASES
                         4
                             Bein v. Brechtel-Jochim Group, Inc.,
                         5
                                6 Cal. App. 4th 1387 (1992)...............................................................................6
                         6
                             Benny v. Pipes,
                         7     799 F.2d 489 (9th Cir. 1986), cert. denied, 484 U.S. 870 (1987)........................4
                         8
                           Brockmeyer v. May,
                         9    383 F.3d 798 (9th Cir. 2004) ..............................................................................4
                    10 Direct Mail Specialists v. Eclat Computerized Technologies, Inc.,
                    11    840 F.2d 685 (9th Cir. 1988) ...................................................................... 4, 5, 6

                    12 Dytch v. Bermudez,
                          Case No. 17-cv-02714-EMC, 2018 U.S. Dist. LEXIS 129240
                    13
                          (N.D. Cal Aug. 1, 2018) .....................................................................................5
                    14
                       Jones v. Auto. Club of S. Cal.,
                    15    26 Fed. App’x. 740 (9th Cir. 2002) ....................................................................6
                    16
                       Khourie, Crew & Jaeger v. Sabek, Inc.,
                    17    220 Cal. App. 3d 1009 (1990) ............................................................................6
                    18 NGV Gaming, Ltd. v. Upstream Point Molate, LLC,
                    19    Case No. C-04-3955 SC (JCS) 2009 U.S. Dist. LEXIS 117944
                          (N.D. Cal. Nov. 24, 2015) ..................................................................................5
                    20
                    21 Omni Capital Int’l v. Rudolf Wolff & Co.,
                          484 U.S. 97 (1987).............................................................................................3
                    22
                       S.J. v. Issaquah School Dist. No. 411,
                    23    470 F.3d 1288 (9th Cir. 2006) ............................................................................4
                    24
                       Telebrands Corp. v. GMC Ware Inc.,
                    25    Case No. CV 15-03121 SJO 2016 U.S. Dist. LEXIS 178545 (C.D.
                    26    Cal April 5, 2016) ..............................................................................................5

                    27 Vasic v. Patent Health, L.L.C.,
                         Case No. 12cv849 AJB (MDD)2013 Dist. LEXIS 200230 (S.D.
                    28   Cal Nov. 26, 2013).............................................................................................5
A TTO R N EYS A T L AW
   L OS A N GEL ES                                                                  ii
          Case 2:18-cv-07723-SJO-JPR Document 23 Filed 10/26/18 Page 5 of 13 Page ID #:254


                         1 Xerox Corp. v. Simply Smashing, Inc.,
                         2    Case No. 1:13-cv-00395-LJO-SAB 2013 U.S. Dist. LEXIS 61713
                              (E.D. Cal. April 30, 2013) ..................................................................................5
                         3
                                                                        STATUTES
                         4
                         5 CCP § 415.20...................................................................................................... 2, 4
                         6 CCP § 415.20(b) ............................................................................................ passim
                         7                                                        RULES
                         8
                             Fed. R. Civ. P. 4(e) .................................................................................................1
                         9
                             Fed. R. Civ. P. 4(e)(1) .............................................................................................4
                    10
                             Fed. R. Civ. P. 12(b)(5)....................................................................................... 1, 4
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28

A TTO R N EYS A T L AW
   L OS A N GEL ES                                                                      iii
          Case 2:18-cv-07723-SJO-JPR Document 23 Filed 10/26/18 Page 6 of 13 Page ID #:255


                         1               MEMORANDUM OF POINTS AND AUTHORITIES
                         2 I.      INTRODUCTION
                         3         Specially Appearing Respondent Jia Yueting (“Respondent” or “Mr. Jia”)
                         4 moves this Court for an order quashing Petitioner Shanghai Qichengyueming
                         5 Investment Partnership Enterprise (“SQ”)’s purported service of summons. SQ
                         6 attempts to meet its burden of establishing the validity of service on Mr. Jia under
                         7 Federal Rule of Civil Procedure 4 by invoking the “substituted service” procedures
                         8 of California law, which are incorporated into the federal law via Rule 4(e).
                         9         SQ fails to meet its burden for two independent reasons.
                    10             • First, it failed to deliver a copy of the summons and complaint with “the
                    11                person apparently in charge” of Mr. Jia’s office.
                    12             • Second, it is evident from the face of the proof of service that SQ’s
                    13                process sever did not “inform[]” the person with whom the papers were
                    14                left “of the contents thereof.” See California Code of Civil Procedure
                    15                (“CCP”) Section 415.20(b); Fed. R. Civ. P. 4(e).
                    16 Rather than comply with these straightforward requirements of California’s
                    17 substituted service procedures, SQ simply left the summons with a shipping clerk
                    18 who worked in a warehouse operated by the company where Mr. Jia is also
                    19 employed as CEO. That recently hired warehouse employee was in no way
                    20 “apparently in charge” of Mr. Jia’s office. Moreover, SQ made no effort to inform
                    21 the recipient about the contents of the sealed envelope provided to him. To the
                    22 contrary, SQ carefully avoided divulging its intent to serve Mr. Jia with legal
                    23 process, and even sidesteps that issue in its purported proof of service.
                    24             Under Federal Rule of Civil Procedure 12(b)(5), these defects require
                    25 service to be quashed. This case cannot proceed against Mr. Jia—indeed, this
                    26 Court lacks jurisdiction to do so—until he is properly served in the manner
                    27 prescribed by law. And although Mr. Jia offered to execute a waiver of service
                    28 under Rule 4(d) during the meet and confer process (obviating the need for this
                                                                                  SPECIALLY APPEARING RESPONDENT
A TTO R N EYS A T L AW
   C EN TU R Y C I TY                                                  1            JIA YUETING’S NOTICE OF MOTION
                                                                                      AND MOTION TO QUASH SERVICE
          Case 2:18-cv-07723-SJO-JPR Document 23 Filed 10/26/18 Page 7 of 13 Page ID #:256


                         1 motion), SQ refused that offer. As a result, Mr. Jia was forced to bring this motion
                         2 to protect his rights, and to insist on lawful service.
                         3 II.     FACTUAL AND PROCEDURAL BACKGROUND
                         4         SQ initiated this action on September 5, 2018, seeking to enforce an arbitral
                         5 award that SQ contends was issued in the People’s Republic of China on May 9,
                         6 2018. See ECF No. 1 at ¶ 32. That arbitral award, from the case styled Shanghai
                         7 Qichengyueming Investment Partnership Enterprise (Limited Partnership) v. Jia
                         8 Yueting and Leview Holding (Beijing) Limited, CIETAC Case No. X20170753,
                         9 orders a large monetary judgment jointly against Mr. Jia and an entity known as
                    10 Leview Holding (Beijing) Limited (“Leview”). Id. at 47. Despite Leview’s
                    11 apparent joint and several obligation, however, SQ has not named or joined
                    12 Leview in this action.1
                    13             SQ purports to have served Mr. Jia “by substituted service” under CCP
                    14 Section 415.20. See ECF No. 19 (“Proof of Service of Summons”) at § 5(b).
                    15 According to SQ, on September 11, 2018, SQ’s process server left the summons
                    16 and petition with “Jose Perales” at 18455 South Figueroa Street, in Gardena,
                    17 California 90248-4503, and mailed the papers to that address the next day. Id.2
                    18             At the time, Mr. Perales was a shipping clerk employed in a warehouse
                    19 operated by Faraday & Future, Inc. (“FF”), a pioneer in electric, autonomous cars.
                    20 See Perales Decl. at ¶ 2. Although Mr. Jia is the CEO of FF, he and Mr. Perales
                    21 have never met. Id. at ¶¶ 5-6. At the time of the attempted service (i.e., as of
                    22
                    23
                    24       1
                                    Once the Court has jurisdiction over this matter, Specially Appearing
                             Respondent intends to challenge the Petition on multiple grounds, including that
                    25       SQ has failed to join an indispensable party, and because the arbitral award
                             remains subject to challenge in the People’s Republic of China, and will be so
                    26       challenged under the applicable laws of that jurisdiction.
                             2
                    27              Under California law, substitute service “is deemed complete on the 10th day
                             after the mailing.” See CCP Section 415.20(b). This motion is timely pursuant to
                    28       the parties’ Joint Stipulation to Extend Time to Respond to Initial Petition by Not
                             More than 30 Days (ECF No. 21).
                                                                                     SPECIALLY APPEARING RESPONDENT
A TTO R N EYS A T L AW
   C EN TU R Y C I TY                                                   2              JIA YUETING’S NOTICE OF MOTION
                                                                                         AND MOTION TO QUASH SERVICE
          Case 2:18-cv-07723-SJO-JPR Document 23 Filed 10/26/18 Page 8 of 13 Page ID #:257


                         1 September 11, 2018), Mr. Perales had been employed by FF for only two months,
                         2 and he did not even know who Mr. Jia was. Id. at ¶¶ 4-6.
                         3         As a shipping clerk at FF, Mr. Perales accepts, signs for, records, and routes
                         4 freight and other packages related to the business operations of FF—the company.
                         5 He does not receive legal papers, and certainly not for the company’s corporate
                         6 officers (including Mr. Jia). Id. at ¶ 3. Accordingly, when SQ’s process server
                         7 handed him an envelope for Mr. Jia on September 11, 2018—without any
                         8 explanation as to the reason for or contents of her delivery—Mr. Perales had no
                         9 idea what to do with it. Id. at ¶ 7.
                    10             Mr. Perales therefore asked his supervisor, Javier Mencias, for guidance. Id.
                    11 But the process server failed to comply with the requirement that she identify the
                    12 contents of the package she delivered. As a result, Mr. Mencias had no way to
                    13 know what to do with the envelope either—a delivery with unknown contents,
                    14 which the process server had not described, addressed to the company’s CEO, and
                    15 delivered to a shipping warehouse that typically does not deal with hand deliveries,
                    16 but only with freight or packages necessary for FF’s business operations. See
                    17 Perales Decl. at ¶¶ 3, 7.
                    18             On October 2, 2018, counsel for SQ and for Mr. Jia met and conferred
                    19 regarding the sufficiency of the foregoing service attempt. See Schecter Decl. ¶ 2.
                    20 In an effort to obviate the need for motion practice, undersigned counsel offered
                    21 during the meet and confer process to execute a waiver of service of summons
                    22 pursuant to Rule 4(d). Id. On October 9, 2018, SQ’s counsel declined that offer,
                    23 insisting that service was valid (pursuant to a proof of service that they filed two
                    24 days later, see ECF No. 19). Id.
                    25 III.        LEGAL STANDARD
                    26             “A federal court cannot exercise personal jurisdiction over a defendant
                    27 without proper service of process.” Omni Capital Int’l v. Rudolf Wolff & Co., 484
                    28 U.S. 97, 104 (1987). Giving teeth to this fundamental tenet of judicial power is
                                                                                   SPECIALLY APPEARING RESPONDENT
A TTO R N EYS A T L AW
   C EN TU R Y C I TY                                                  3             JIA YUETING’S NOTICE OF MOTION
                                                                                       AND MOTION TO QUASH SERVICE
          Case 2:18-cv-07723-SJO-JPR Document 23 Filed 10/26/18 Page 9 of 13 Page ID #:258


                         1 Rule 12(b)(5), which authorizes the Court to quash service or dismiss the action.
                         2 E.g., S.J. v. Issaquah School Dist. No. 411, 470 F.3d 1288, 1293 (9th Cir. 2006).
                         3         Although a proof of service can provide prima facie evidence of service, the
                         4 plaintiff ultimately bears “the burden of establishing that service as valid[.]”
                         5 Brockmeyer v. May, 383 F.3d 798, 901 (9th Cir. 2004). To meet that burden, the
                         6 plaintiff must prove compliance with Rule 4(e), which provides four methods of
                         7 service—only one of which is at issue here: “following state law for serving a
                         8 summons[.]” Fed. R. Civ. P. 4(e)(1); see also ECF No. 19 at § 5(b)(4) (invoking
                         9 state-law service procedures). In the absence of “substantial compliance with Rule
                    10 4, ‘neither actual notice nor simply naming the defendant in the complaint will
                    11 provide personal jurisdiction.’” Direct Mail Specialists v. Eclat Computerized
                    12 Technologies, Inc., 840 F.2d 685, 688 (9th Cir. 1988) (quoting Benny v. Pipes, 799
                    13 F.2d 489, 492 (9th Cir. 1986), cert. denied, 484 U.S. 870 (1987)).
                    14             SQ contends that it effected substituted service on Mr. Jia within the
                    15 meaning of California law. This requires SQ to satisfy the requirements of CCP
                    16 Section 415.20, which draws a distinction between service on natural persons and
                    17 service on businesses. Because Mr. Jia is a natural person, Section 415.20(b)
                    18 applies, and required (1) SQ to leave “a copy of the summons and complaint” with
                    19 “a person apparently in charge of [the defendant’s] office” or “place of business,”
                    20 and (2) SQ to ensure that the person with whom the process is left has been
                    21 “informed of the contents thereof[.]” See CCP Section 415.20(b).
                    22 IV.         SQ FAILED TO SERVE A “PERSON APPARENTLY IN CHARGE”
                                   OF MR. JIA’S BUSINESS
                    23
                    24             CCP Section 415.20(b) requires SQ to leave “a copy of the summons and
                    25 complaint” with “a person apparently in charge” of Mr. Jia’s “office” or “place of
                    26 business.” SQ fails that requirement.
                    27             Whether a recipient of process was “apparently in charge” of an office or
                    28 place of business requires an examination of the recipient’s position relative to the
                                                                                   SPECIALLY APPEARING RESPONDENT
A TTO R N EYS A T L AW
   C EN TU R Y C I TY                                                   4            JIA YUETING’S NOTICE OF MOTION
                                                                                       AND MOTION TO QUASH SERVICE
        Case 2:18-cv-07723-SJO-JPR Document 23 Filed 10/26/18 Page 10 of 13 Page ID #:259


                         1 company and the person to be served. See, e.g., Xerox Corp. v. Simply Smashing,
                         2 Inc., Case No. 1:13-cv-00395-LJO-SAB 2013 U.S. Dist. LEXIS 61713 (E.D. Cal.
                         3 April 30, 2013) (quashing service where it was “not clear that [the recipient] was in
                         4 a position of authority sufficient to imply proper service for the corporation”).
                         5 Taking guidance from the Ninth Circuit’s opinion in Direct Mail, federal courts
                         6 have held that substituted service “depends on a factual analysis of [the recipient’s]
                         7 authority within the organization[,]” including the question of whether the recipient
                         8 is “so integrated with the organization that he will know what to do with the
                         9 papers.” Telebrands Corp. v. GMC Ware Inc., Case No. CV 15-03121 SJO (JCx)
                    10 2016 U.S. Dist. LEXIS 178545 *14 (C.D. Cal April 5, 2016) (quoting Direct Mail,
                    11 840 F.2d at 688); see also NGV Gaming, Ltd. v. Upstream Point Molate, LLC,
                    12 Case No. C-04-3955 SC (JCS) 2009 U.S. Dist. LEXIS 117944 (N.D. Cal. Nov. 24,
                    13 2015) (quashing service on an employee at the “wrong location” when the
                    14 employee was not given information sufficient for her to “know what to do with
                    15 the papers”); Xerox 2013 U.S. Dist. LEXIS 61713 at *2. Applying these
                    16 principles, courts have found service proper where the recipient “had ‘significant
                    17 authority’ within the entity to accept service of process,” because they were “the
                    18 face of” the place of business, and appeared to be “the only individual available to
                    19 accept service of process at the time service was effectuated[.]” Vasic v. Patent
                    20 Health, L.L.C., Case No. 12cv849 AJB (MDD)2013 Dist. LEXIS 200230, *9 (S.D.
                    21 Cal Nov. 26, 2013).
                    22             SQ cannot meet this standard. Even taken at face value, the declaration of
                    23 SQ’s process server does not establish that Mr. Perales was “apparently in charge”
                    24 of Mr. Jia’s place of business.3 Indeed, that declaration concedes that Mr. Perales
                    25      3
                              It bears note that the process server’s declaration was not executed until nearly
                    26 a month after the events it describes, and only after Mr. Jia’s counsel had indicated
                       their intention to quash service. See, e.g., Dytch v. Bermudez, Case No. 17-cv-
                    27 02714-EMC, 2018 U.S. Dist. LEXIS 129240 *5 (N.D. Cal Aug. 1, 2018) (finding
                       that process server’s affidavit was entitled to less weight where it was not “executed
                    28 contemporaneously or amended very shortly thereafter”). Indeed, the proof of
                                                                                  SPECIALLY APPEARING RESPONDENT
A TTO R N EYS A T L AW
   C EN TU R Y C I TY                                                  5            JIA YUETING’S NOTICE OF MOTION
                                                                                      AND MOTION TO QUASH SERVICE
        Case 2:18-cv-07723-SJO-JPR Document 23 Filed 10/26/18 Page 11 of 13 Page ID #:260


                         1 did not even know who Mr. Jia was—that is, he was so un-“integrated with the
                         2 organization” that he did not even know the name of his company’s CEO. See
                         3 ECF No. 19 at p. 5; Direct Mail, 840 F.2d at 688. In his declaration, Mr. Perales
                         4 confirms this point. At the time the process server handed him the papers she
                         5 intended to serve on Mr. Jia, he had no idea who Mr. Jia was, no idea what to do
                         6 with the papers, and had only worked at FF for a mere two months —in a
                         7 warehouse that does not handle personal mail for FF’s employees. See Perales
                         8 Decl. ¶¶ 2-3.
                         9        The gap between Mr. Perales—a recently hired shipping clerk—and the
                    10 CEO of the large company in which he worked is simply too great for SQ to bridge
                    11 under the “apparently in charge” standard. See, e.g., Jones v. Auto. Club of S. Cal.,
                    12 26 Fed. App’x. 740, 743 (9th Cir. 2002) (“ACSC is not a small company and the
                    13 security guard was not the only person working in ACSC’s corporate offices when
                    14 [the] process server arrived.”). This is not a case involving locked office doors or
                    15 doormen obstructing a process server’s access. Cf. Bein v. Brechtel-Jochim Group,
                    16 Inc.,, 6 Cal. App. 4th 1387, 1393 (1992); Khourie, Crew & Jaeger v. Sabek, Inc.,
                    17 220 Cal. App. 3d 1009, 1012 (1990). Indeed, there was no evasion of service here.
                    18 To the contrary, Mr. Jia offered to waive service under Rule 4(d) but SQ rejected
                    19 that request, preferring to litigate the propriety of its attempt to serve a CEO
                    20 through a newly hired shipping clerk. Because that clerk was in no sense
                    21 “apparently in charge” of the warehouse in which he was stationed—let alone the
                    22 automobile company run by Mr. Jia—service was improper, and must be quashed.
                    23 See CCP § 415.20(b).
                    24
                    25
                    26
                    27
                       service on file with the Court is materially different from the proof of service which
                    28 counsel for Petitioner provided counsel for Mr. Jia in correspondence on September
                       26, 2018.
                                                                                SPECIALLY APPEARING RESPONDENT
A TTO R N EYS A T L AW
   C EN TU R Y C I TY                                                 6           JIA YUETING’S NOTICE OF MOTION
                                                                                    AND MOTION TO QUASH SERVICE
        Case 2:18-cv-07723-SJO-JPR Document 23 Filed 10/26/18 Page 12 of 13 Page ID #:261


                         1 V.      SQ DID NOT INFORM THE PERSON SERVED OF THE
                                   CONTENTS OF THE SEALED ENVELOPE
                         2
                         3         Service also should be quashed for an additional and independent reason: the
                         4 process server failed to inform Mr. Perales of the contents of the papers she
                         5 delivered. CCP § 415.20(b). The declaration of Mr. Perales establishes that the
                         6 process server “did not say anything about the contents of the package, or the
                         7 reasons for which it was delivered.” See Perales Decl. at ¶ 6. The declaration of
                         8 SQ’s process server confirms the point—her declaration contains no allegation that
                         9 she identified herself as a process server, or that she identified the content of the
                    10 documents she was delivering (or her reason for delivering them). See ECF No. 19
                    11 at p. 5.
                    12             Instead, SQ’s process server elliptically states that she told Mr. Perales that
                    13 she “ha[d] a package” for Mr. Jia, and that she scribbled the words “Personal &
                    14 Confidential, Legal Documents” on the envelope before handing them to Mr.
                    15 Perales without any explanation whatsoever. The phrase “Personal &
                    16 Confidential, Legal Documents” encompasses a wide range of documents—
                    17 especially when directed to an individual whose name the recipient of the envelope
                    18 did not even recognize. See Perales Decl. ¶¶ 5-6. SQ’s process server chose to be
                    19 vague rather than identify the contents of her envelope as urgent legal process
                    20 demanding the retention of counsel and a prompt response.
                    21             As a result, Mr. Perales was never “informed of the contents” (or purpose) of
                    22 SQ’s process servers’ delivery. CCP § 415.20(b). Service of process therefore
                    23 was defective and must be quashed.4
                    24
                    25
                    26
                    27       4
                             Had the process server properly identified the contents of the package, she
                    28 would have been directed to deliver the package to the proper location—not the
                       shipping and receiving warehouse.
                                                                                    SPECIALLY APPEARING RESPONDENT
A TTO R N EYS A T L AW
   C EN TU R Y C I TY                                                   7             JIA YUETING’S NOTICE OF MOTION
                                                                                        AND MOTION TO QUASH SERVICE
        Case 2:18-cv-07723-SJO-JPR Document 23 Filed 10/26/18 Page 13 of 13 Page ID #:262


                         1 VI.    CONCLUSION
                         2        For the foregoing reasons, Mr. Jia respectfully requests that this Court issue
                         3 an order quashing service pursuant to Rule 12(b)(5).
                         4 Dated: October 26, 2018                LATHAM & WATKINS LLP
                                                                    Daniel S. Schecter
                         5                                          R. Peter Durning, Jr.
                         6                                          Samantha P. Koppel

                         7                                        By /s/ Daniel Scott Schecter_____
                                                                    Daniel Scott Schecter
                         8                                          Attorneys for Specially Appearing
                                                                    Respondent Jia Yueting
                         9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
                                                                                  SPECIALLY APPEARING RESPONDENT
A TTO R N EYS A T L AW
   C EN TU R Y C I TY                                                 8             JIA YUETING’S NOTICE OF MOTION
                                                                                      AND MOTION TO QUASH SERVICE
